Carpinello, J. (concurring in part and dissenting in part).
Although the circumstances underlying the oral stipulation and the stipulation itself are not models of clarity, I am constrained to agree with the majority’s conclusion that it must be enforced under Hallock v State of New York (64 NY2d 224). However, contrary to the opinion of the majority and that of the other partial concurrence and dissent, I feel that Supreme Court improperly reinstated the note of issue in this case.
A party seeking reinstatement of a note of issue must provide the court with, inter alia, an affidavit of merit (see, 22 NYCRR 202.21 [f]). In my view, the papers submitted in support of plaintiffs’ motion are insufficient to establish the merits of their action against defendant Dawn M. Moore (hereinafter defendant), no doubt due to the circumstances of defendant’s "collision”. There is no factual dispute that defendant’s vehicle impacted plaintiffs’ vehicle following plaintiffs’ head-on collision with defendant Gina M. Pallone. After cresting a hill and observing the accident, defendant was unable to stop completely because of icy conditions and slid into plaintiffs’ vehicle at a slight rate of speed. Plaintiffs submitted no evidence, however, that defendant was in fact negligent nor, more importantly, that this later impact, which was described as a mere thump, was a proximate cause of any injury to either plaintiff.
The opinions proffered by plaintiffs’ experts, wherein they aver that this slight impact was a substantial factor in causing plaintiffs’ injuries, are "bare and conclusory” (Vargas v Flat-bush Pest Control, 178 AD2d 528). More precisely, these experts do not "state how this Hater impact] was the proximate cause of [plaintiffs’] injuries nor [do they] support [their] opinion[s] with any [specific] evidence in the record” (Buck v Reed, 231 AD2d 821, 822 [emphasis supplied]). Accordingly, I would reverse that portion of Supreme Court’s order granting plaintiffs’ motion to reinstate the note of issue.
Ordered that the order is modified, on the law, without costs, *817by reversing so much thereof as granted plaintiffs’ motion to vacate the oral stipulation; said motion denied to that extent; and, as so modified, affirmed.